ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Hanover Insurance Company                     )      ASBCA No. 61481
                                              )
Under Contract No. W912QR-09-D-0045           )

APPEARANCES FOR THE APPELLANT:                       Eric J. Hughes, Esq.
                                                     Rory M. Farrell, Esq.
                                                     Kyle H. Cassidy, Esq.
                                                      McElroy, Deutsch, Mulvaney &
                                                       Carpenter, LLP
                                                      Morristown, NJ

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Deena G. Braunstein, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                    ORDER OF DISMISSAL

       The appeal has been settled. The appeal is dismissed with prejudice.

       Dated: October 4, 2018




                                                           rative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61481, Appeal of Hanover Insurance Company,
rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals